Citation Nr: 0525294	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  00-22 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to assignment of a higher rating for status post 
gunshot wound of abdomen postoperative laparotomy and small 
bowel repair, currently rated as noncompensable. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1967 to 
May 1974 with a subsequent period of service from November 
1976 to October 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in September 2000, a statement of 
the case was issued in October 2000, and a substantive appeal 
was timely received in October 2000.  

The veteran failed to report for his last scheduled Board 
hearing in January 2005.  


FINDING OF FACT

During the time period covered by the appeal, the veteran's 
service-connected status post gunshot wound of abdomen has 
been manifested by complaints of pain, some weight loss and 
diarrhea; there is no evidence of anemia, inability to gain 
weight, and interference with absorption and nutrition, and 
the veteran's symptoms have been medically disassociated from 
his service-connected disability.  


CONCLUSION OF LAW

The criteria for a compensable assignment for the veteran's 
service-connected status post gunshot wound of abdomen have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Code 7328 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
July 2001 VCAA letter, the appellant was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2001 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the July 2001 VCAA letter, the RO informed the appellant 
of the applicable laws and regulations regarding the claim, 
the evidence needed to substantiate such claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The appellant has also been afforded the benefit 
of VA examinations during the appeal period.  Neither the 
appellant nor his representative has indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
medical records and examination reports.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected status post gunshot wound 
of the abdomen warrants a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected status post gunshot wound of 
the abdomen has been rated by the RO under the provisions of 
Diagnostic Code 7328.  Under this regulatory provision, a 
rating of 20 percent rating is assigned for resection of the 
small intestine where the resection is symptomatic, with 
diarrhea, anemia, and inability to gain weight.  A 40 percent 
disability rating is warranted for resection of the small 
intestine with definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  And, a 60 percent rating is assigned for resection of 
the small intestine with marked interference with absorption 
and nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss.  A note to Diagnostic Code 7328 
indicates that where residual adhesions constitute the 
predominant disability, the condition is rated under 
Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 
7328. 

During the course of this appeal, the diagnostic codes for 
rating the digestive system were revised in May 2001, however 
Diagnostic Code 7328 remained unchanged.  

The July 2000 rating decision granted the veteran service 
connection for his status post gunshot wound of the abdomen 
and assigned a noncompensable rating based on medical 
evidence which included a September 1973 service medical 
record that showed he underwent a resection of the small 
bowel, exploratory laparotomy and excision of the bullet.  An 
August 1988 VA examination reported that the veteran had a 
mid-line surgical scar on his abdomen.  An August 1988 VA 
radiology report showed a normal gastrointestinal (GI) series 
and esophagram.  

Post-service medical records in the 1970s and 1980s indicated 
that the veteran was treated for his abdomen disorder.  The 
veteran failed to report for a February 1999 VA examination.  

The most recent VA examination of record is from April 2004.  
The claims folder was reviewed in conjunction with the 
examination.  The veteran complained of mid abdominal pain 
that was gripping on average every 2 months.  Since his 
September 1973 surgery, the veteran said his pain could last 
up to 20 minutes.  The veteran reported that between 1974 and 
1976 he could have pains 1-2 a month and a VA doctor once 
told him that it was gas.  The veteran said he continued to 
have abdominal pain almost daily, a cramping pain with nausea 
and vomiting, lasting 15-20 minutes daily.  The veteran said 
that this pain had no relationship to meals or activities.  
He stated he had loss of appetite and lost 10 pounds in the 
last year.  In response to a question about diarrhea, the 
veteran replied he used the restroom 3-4 times every morning 
for the last 5-6 months.  The veteran indicated that he 
occasionally took antacids, and complained of being bloated 
with gas all the time with occasional pain.  He denied 
hematemesis, melena, or bright red blood per rectum.  

On examination, the veteran's height was recorded as 69 
inches and his weight as 186 pounds.  Physical examination of 
the abdomen revealed a 24 cm midline abdominal surgical scar 
with six 6 cm horizontal scars on his abdomen where retention 
sutures were placed.  The assessment was status post gunshot 
wound to the abdomen with small bowel repair.  The examiner 
opined that the veteran's history of daily abdominal pain 
with nausea, vomiting, diarrhea, shortness of breath, and 
bloatedness was inconsistent with his medical records.  The 
examiner emphasized that when the veteran reenlisted in 
service from November 1976 to October 1978, he had no 
gastrointestinal complaints.  The examiner also noted that 
the veteran's August 1988 VA examination indicated no 
abdominal pain or gastrointestinal complaints, and the 
veteran had normal upper GI series at that time.  The 
examiner concluded that it is not as likely as not that the 
veteran's GI symptoms were from his gunshot wound.  

The medical evidence has not demonstrated that the veteran's 
service-connected abdomen disorder warrants a compensable 
rating under Diagnostic Code 7328.  The evidence has not 
shown that the veteran had anemia, and inability to gain 
weight or there was definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  Although the veteran reported that he daily had 
diarrhea and lost ten pounds in the past year, there is no 
indication that the veteran was unable to gain weight.  His 
symptoms did not include all 3 factors consisting of 
diarrhea, anemia and inability to gain weight to warrant a 
compensable rating of 20 percent.  The evidence also has not 
shown that there was interference with absorption and 
nutrition.  Furthermore, the Board notes that the report of 
the April 2004 VA examination reflects the examiner's opinion 
that it is not as likely as not that the veteran's GI 
symptoms were from his gunshot wound.  At any rate, even if 
the Board assumes for the sake of argument that the 
complaints of pain and diarrhea are due to the service-
connected disability, the criteria for a compensable rating 
have still not been met.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


